Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.


Allowable Subject Matter
Claims 4-7, 11-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Heishi (US 6324639) in view of Mercaldi “Instruction Scheduling for a Tiled Dataflow Architecture”.

Regarding Claim 1, Heishi (US 6324639) teaches
A system for populating multiple instruction words for instruction operations, the system comprising: 
a plurality of Arithmetic Logic Units (ALUs) in a data path operating on a clock cycle (12: 21-23, the first calculating unit 44, the second calculating unit 45, and the third calculating unit 46 each include an ALU (arithmetic logic unit)); 
a non-transitory computer readable memory storing instructions: the system being programmed to implement the instructions to perform operations comprising: creating a dependency graph of instruction nodes, each instruction node including at least one instruction operation (Fig. 22A-22F, 27B, 21: 9-11, the dependency analyzing unit 120 analyzes the dependencies between instructions in a basic block and produces a dependency graph); 
first assigning a first instruction node to a first instruction word (Fig. 22D, 22:7-18, the player selects node 1 out of the end branches and cuts off this node. Once node 1 has been removed, node 2 becomes an end branch, so that the player next selects and cuts off one node out of the end branches nodes 2, 5, and 8. In FIG. 22E, the player selects node 8 out of the end branches and cuts off this node. The player continues to cut off branches, with the nodes in the cut-off branches being arranged into a parallel execution code in the order in which the nodes are cut off. An arrangement of parallel execution codes that respects the dependencies in the program is obtained when all of the branches have been cut off the tree); 
identifying a dependent instruction node that is directly dependent upon a result of the first instruction node (Fig. 22D, 22:7-18, the player selects node 1 out of the end branches and cuts off this node. Once node 1 has been removed, node 2 becomes an end branch, so that the player next selects and cuts off one node out of the end branches nodes 2, 5, and 8. In FIG. 22E, the player selects node 8 out of the end branches and cuts off this node. The player continues to cut off branches, with the nodes in the cut-off branches being arranged into a parallel execution code in the order in which the nodes are cut off. An arrangement of parallel execution codes that respects the dependencies in the program is obtained when all of the branches have been cut off the tree); 
and third assigning, in response to a negative result of the first determining and violation of any of the at least one predetermined criteria, the dependent instruction node to a second instruction word; wherein execution of the first and second instruction words occur at different clock cycles (26:1-18, In the example shown in FIG. 22B, a broken-line edge is present between instruction3 “st R0,(mem2)” and instruction4 “mov R1,R0”, showing that an anti-dependence exists between these instructions. In this dependency graph, there will be no problems if instruction3 “st R0,(mem2)”˜instruction5 “mov R2,R3” are assigned to the unit fields of the parallel execution code i in the order instruction3 “st R0,(mem2)”-instruction5 “mov R2,R3”-instruction4 “mov R1,R0”. This is because even if the circumstances of the target processor dictate that instruction3 “st R0,(mem2)” is executed in a different cycle to instruction5 “mov R2,R3” and instruction4 “mov R1,R0”, instruction3 “st R0,(mem2)” will be executed first, with instruction5 “mov R2,R3” and instruction4 “mov R1,R0” being executed later. Consequently, the anti-dependence between the instructions is properly maintained).

Heishi did not specifically teach

second assigning, in response to satisfaction of at least one predetermined criteria including a negative result of the first determining, the dependent instruction node to the first instruction word.

However, Mercaldi teaches
first determining whether the dependent instruction node requires any input from two or more sources that are outside of a predefined physical range of each other, the range being smaller than a full extent of the data path (Section 1, right column of p. 141, a tiled architecture, which discloses a hardware device having a clock speed and a clock cycle, having a number of processing elements (PEs), which discloses first, second, and third ALUs, where the PEs are connected using an on-chip network (datapath) and some PEs are within a predefined range, e.g., two adjacent PEs form a pod and other Pes are not within the predefined range, e.g, PEs in other pods, domains, or clusters );; 
second assigning, in response to satisfaction of at least one predetermined criteria including a negative result of the first determining, the dependent instruction node to the first instruction word (Section 3.3.1, assigning an instruction to a PE based on determining the number of operands the instruction shares with its successor instructions already assigned to the PE. This discloses determining that not all operands are locally available).



Regarding Claim 2, Heishi and Mercaldi teach
The system of claim 1, the operations further comprising: fourth assigning, in response to at least a positive result of the first determining, the dependent instruction node to a third instruction word; wherein execution of the first and third instruction word are separated by at least one clock cycle (Heishi [24:19-46, as a general rule, the processing in steps S4.about.S6 is repeated and the instructions are progressively assigned to parallel execution codes. It should be noted here that even if there is still soace in a parallel execution code for the arrangement of another instruction, there will still be cases where no instruction will be arranged due to there being no more arrangement candidates. When there is only one assignment candidate, processing of all the assignment candidates will be completed by a single iteration of loop2, so that the processing will then return to step S9. However, if nodes could somehow be added as assignment candidates when the number of assignment candidates is low, further iterations of loop2 would be possible. Nodes that have an anti-dependence or an output dependence with the most suitable node are nodes that were not selected as arrangement candidates in step S2 but which may be later added as assignment candidates. Such nodes cannot be executed before the most suitable node, but can be executed in the same cycle as the most suitable node. As a result, when the judgement "Yes" is given in the flowchart in FIG. 23A, the processing moves to step S7 and nodes that have only the most suitable node that is presently being arranged as a predecessor and have an anti- or an output dependence with the most suitable node are added to the arrangement candidate group as arrangement candidates. After this, the processing moves to step S8 so that the processing in steps $4.about.S7 is performed for the newly added arrangement candidates]).

Regarding Claim 3, Heishi and Mercaldi teach
The system of claim 1, the operations further comprising: optimizing, after the first and second assigning. assignments of instruction nodes of the dependency graph to the first and second instruction words and executing, after the optimizing, the first and second instruction words (Heishi [20:40-45, The assembler code generating unit 111 generates assembler codes from the internal representation codes that have been generated and optimized by the compiler upstream part 110 and by doing so generates an assembler program composed of a plurality of assembler codes]).
Regarding Claim 8, Heishi (US 6324639) teaches
A method for populating multiple instruction words for execution of instruction operations by a plurality of ALUs in a data path  (12: 21-23, the first calculating unit 44, the second calculating unit 45, and the third calculating unit 46 each include an ALU (arithmetic logic unit)), 
the dependency analyzing unit 120 analyzes the dependencies between instructions in a basic block and produces a dependency graph); 
first assigning a first instruction node to a first instruction word (Fig. 22D, 22:7-18, the player selects node 1 out of the end branches and cuts off this node. Once node 1 has been removed, node 2 becomes an end branch, so that the player next selects and cuts off one node out of the end branches nodes 2, 5, and 8. In FIG. 22E, the player selects node 8 out of the end branches and cuts off this node. The player continues to cut off branches, with the nodes in the cut-off branches being arranged into a parallel execution code in the order in which the nodes are cut off. An arrangement of parallel execution codes that respects the dependencies in the program is obtained when all of the branches have been cut off the tree); 
identifying a dependent instruction node that is directly dependent upon a result of the first instruction node (Fig. 22D, 22:7-18, the player selects node 1 out of the end branches and cuts off this node. Once node 1 has been removed, node 2 becomes an end branch, so that the player next selects and cuts off one node out of the end branches nodes 2, 5, and 8. In FIG. 22E, the player selects node 8 out of the end branches and cuts off this node. The player continues to cut off branches, with the nodes in the cut-off branches being arranged into a parallel execution code in the order in which the nodes are cut off. An arrangement of parallel execution codes that respects the dependencies in the program is obtained when all of the branches have been cut off the tree); 
In the example shown in FIG. 22B, a broken-line edge is present between instruction3 “st R0,(mem2)” and instruction4 “mov R1,R0”, showing that an anti-dependence exists between these instructions. In this dependency graph, there will be no problems if instruction3 “st R0,(mem2)”˜instruction5 “mov R2,R3” are assigned to the unit fields of the parallel execution code i in the order instruction3 “st R0,(mem2)”-instruction5 “mov R2,R3”-instruction4 “mov R1,R0”. This is because even if the circumstances of the target processor dictate that instruction3 “st R0,(mem2)” is executed in a different cycle to instruction5 “mov R2,R3” and instruction4 “mov R1,R0”, instruction3 “st R0,(mem2)” will be executed first, with instruction5 “mov R2,R3” and instruction4 “mov R1,R0” being executed later. Consequently, the anti-dependence between the instructions is properly maintained).

Heishi did not specifically teach
first determining whether the dependent instruction node requires any input from two or more sources that are outside of a predefined physical range of each other, the range being smaller than a full extent of the data path; 
second assigning, in response to satisfaction of at least one predetermined criteria including a negative result of the first determining, the dependent instruction node to the first instruction word.


first determining whether the dependent instruction node requires any input from two or more sources that are outside of a predefined physical range of each other, the range being smaller than a full extent of the data path (Section 1, right column of p. 141, a tiled architecture, which discloses a hardware device having a clock speed and a clock cycle, having a number of processing elements (PEs), which discloses first, second, and third ALUs, where the PEs are connected using an on-chip network (datapath) and some PEs are within a predefined range, e.g., two adjacent PEs form a pod and other Pes are not within the predefined range, e.g, PEs in other pods, domains, or clusters );; 
second assigning, in response to satisfaction of at least one predetermined criteria including a negative result of the first determining, the dependent instruction node to the first instruction word (Section 3.3.1, assigning an instruction to a PE based on determining the number of operands the instruction shares with its successor instructions already assigned to the PE. This discloses determining that not all operands are locally available).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Heishi’s teaching to Mercaldi’s in order to develop a parameterizable instruction scheduler that more effectively optimizes balancing instruction contention for processing elements by using scheduler to determine the contention-latency sweet spot that generates the best instruction schedule for each application (Mercaldi [Abstract])

Regarding Claim 9, Heishi and Mercaldi teach
The method of claim 8, further comprising: fourth assigning, in response to at least a positive result of the first determining, the dependent instruction node to a third instruction word; wherein execution of the first and third instruction word are separated by at least one clock cycle (Heishi [24:19-46, as a general rule, the processing in steps S4.about.S6 is repeated and the instructions are progressively assigned to parallel execution codes. It should be noted here that even if there is still soace in a parallel execution code for the arrangement of another instruction, there will still be cases where no instruction will be arranged due to there being no more arrangement candidates. When there is only one assignment candidate, processing of all the assignment candidates will be completed by a single iteration of loop2, so that the processing will then return to step S9. However, if nodes could somehow be added as assignment candidates when the number of assignment candidates is low, further iterations of loop2 would be possible. Nodes that have an anti-dependence or an output dependence with the most suitable node are nodes that were not selected as arrangement candidates in step S2 but which may be later added as assignment candidates. Such nodes cannot be executed before the most suitable node, but can be executed in the same cycle as the most suitable node. As a result, when the judgement "Yes" is given in the flowchart in FIG. 23A, the processing moves to step S7 and nodes that have only the most suitable node that is presently being arranged as a predecessor and have an anti- or an output dependence with the most suitable node are added to the arrangement candidate group as arrangement candidates. After this, the processing moves to step S8 so that the processing in steps $4.about.S7 is performed for the newly added arrangement candidates]).

Regarding Claim 10, Heishi and Mercaldi teach
The method of claim 8, further comprising: optimizing, after the first and second assigning, assignments of instruction nodes of the dependency graph to the first and second instruction words; and executing, after the optimizing, the first and second instruction words (Heishi [20:40-45, The assembler code generating unit 111 generates assembler codes from the internal representation codes that have been generated and optimized by the compiler upstream part 110 and by doing so generates an assembler program composed of a plurality of assembler codes]).

Regarding Claim 15, Heishi (US 6324639) teaches
A non-transitory computer readable media storing instructions for populating multiple instruction words of instruction operations by a plurality of ALUs in a data path (12: 21-23, the first calculating unit 44, the second calculating unit 45, and the third calculating unit 46 each include an ALU (arithmetic logic unit)), 
which when executed by a system cause the system to perform operations comprising: creating a dependency graph of instruction nodes, each instruction node including at least one instruction operation (Fig. 22A-22F, 27B, 21: 9-11, the dependency analyzing unit 120 analyzes the dependencies between instructions in a basic block and produces a dependency graph); 
first assigning a first instruction node to a first instruction word (Fig. 22D, 22:7-18, the player selects node 1 out of the end branches and cuts off this node. Once node 1 has been removed, node 2 becomes an end branch, so that the player next selects and cuts off one node out of the end branches nodes 2, 5, and 8. In FIG. 22E, the player selects node 8 out of the end branches and cuts off this node. The player continues to cut off branches, with the nodes in the cut-off branches being arranged into a parallel execution code in the order in which the nodes are cut off. An arrangement of parallel execution codes that respects the dependencies in the program is obtained when all of the branches have been cut off the tree); 
identifying a dependent instruction node that is directly dependent upon a result of the first instruction node (Fig. 22D, 22:7-18, the player selects node 1 out of the end branches and cuts off this node. Once node 1 has been removed, node 2 becomes an end branch, so that the player next selects and cuts off one node out of the end branches nodes 2, 5, and 8. In FIG. 22E, the player selects node 8 out of the end branches and cuts off this node. The player continues to cut off branches, with the nodes in the cut-off branches being arranged into a parallel execution code in the order in which the nodes are cut off. An arrangement of parallel execution codes that respects the dependencies in the program is obtained when all of the branches have been cut off the tree); 
and third assigning, in response to a negative result of the first determining and violation of any of the at least one predetermined criteria, the dependent instruction node to a second instruction word; wherein execution of the first and second instruction words occur at different clock cycles (26:1-18, In the example shown in FIG. 22B, a broken-line edge is present between instruction3 “st R0,(mem2)” and instruction4 “mov R1,R0”, showing that an anti-dependence exists between these instructions. In this dependency graph, there will be no problems if instruction3 “st R0,(mem2)”˜instruction5 “mov R2,R3” are assigned to the unit fields of the parallel execution code i in the order instruction3 “st R0,(mem2)”-instruction5 “mov R2,R3”-instruction4 “mov R1,R0”. This is because even if the circumstances of the target processor dictate that instruction3 “st R0,(mem2)” is executed in a different cycle to instruction5 “mov R2,R3” and instruction4 “mov R1,R0”, instruction3 “st R0,(mem2)” will be executed first, with instruction5 “mov R2,R3” and instruction4 “mov R1,R0” being executed later. Consequently, the anti-dependence between the instructions is properly maintained).

Heishi did not specifically teach
first determining whether the dependent instruction node requires any input from two or more sources that are outside of a predefined physical range of each other, the range being smaller than a full extent of the data path; 
second assigning, in response to satisfaction of at least one predetermined criteria including a negative result of the first determining, the dependent instruction node to the first instruction word.

However, Mercaldi teaches
first determining whether the dependent instruction node requires any input from two or more sources that are outside of a predefined physical range of each other, the range being smaller than a full extent of the data path (Section 1, right column of p. 141, a tiled architecture, which discloses a hardware device having a clock speed and a clock cycle, having a number of processing elements (PEs), which discloses first, second, and third ALUs, where the PEs are connected using an on-chip network (datapath) and some PEs are within a predefined range, e.g., two adjacent PEs form a pod and other Pes are not within the predefined range, e.g, PEs in other pods, domains, or clusters );; 
second assigning, in response to satisfaction of at least one predetermined criteria including a negative result of the first determining, the dependent instruction node to the first instruction word (Section 3.3.1, assigning an instruction to a PE based on determining the number of operands the instruction shares with its successor instructions already assigned to the PE. This discloses determining that not all operands are locally available).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Heishi’s teaching to Mercaldi’s in order to develop a parameterizable instruction scheduler that more effectively optimizes balancing instruction contention for processing elements by using scheduler to determine the contention-latency sweet spot that generates the best instruction schedule for each application (Mercaldi [Abstract]).

Regarding Claim 16, Heishi and Mercaldi teach
The non-transitory computer readable media of claim 15, the operations further comprising: fourth assigning, in response to at least a positive result of the first determining, the dependent instruction node to a third instruction word; wherein execution of the first and third instruction word are separated by at least one clock cycle (Heishi [24:19-46, as a general rule, the processing in steps S4.about.S6 is repeated and the instructions are progressively assigned to parallel execution codes. It should be noted here that even if there is still soace in a parallel execution code for the arrangement of another instruction, there will still be cases where no instruction will be arranged due to there being no more arrangement candidates. When there is only one assignment candidate, processing of all the assignment candidates will be completed by a single iteration of loop2, so that the processing will then return to step S9. However, if nodes could somehow be added as assignment candidates when the number of assignment candidates is low, further iterations of loop2 would be possible. Nodes that have an anti-dependence or an output dependence with the most suitable node are nodes that were not selected as arrangement candidates in step S2 but which may be later added as assignment candidates. Such nodes cannot be executed before the most suitable node, but can be executed in the same cycle as the most suitable node. As a result, when the judgement "Yes" is given in the flowchart in FIG. 23A, the processing moves to step S7 and nodes that have only the most suitable node that is presently being arranged as a predecessor and have an anti- or an output dependence with the most suitable node are added to the arrangement candidate group as arrangement candidates. After this, the processing moves to step S8 so that the processing in steps $4.about.S7 is performed for the newly added arrangement candidates]).

Regarding Claim 17, Heishi and Mercaldi teach
The non-transitory computer readable media of claim 15, the operations further comprising: optimizing, after the first and second assigning, assignments of instruction nodes of the dependency graph to the first and second instruction words; and executing, after the optimizing, the first and second instruction words (Heishi [20:40-45, The assembler code generating unit 111 generates assembler codes from the internal representation codes that have been generated and optimized by the compiler upstream part 110 and by doing so generates an assembler program composed of a plurality of assembler codes]).

Response to Arguments
Applicant argues that: “Applicants begin with the last of the three contested clauses "third assigning, in response to a negative result of the first determining and violation of any of the at least one predetermined criteria, the dependent instruction node to a second instruction word." The Office Action alleges that Heishi discloses the same. However, the Office Action concedes the Heishi does not disclose the "first determining" step of claim 1, and thus turns to Mercaldi. Since Heishi does not disclose the first determining step (which the Office Action concedes and for which Applicants agree), then by definition Heishi does not disclose a third assigning in reaction to negative result of a non-existent first determination.”
Examiner respectfully disagrees.  Although Heishi does not disclose the “first determining” process, but it discloses the outcome of the first determining steps which is required by the “third assigning” step.  That is, Heishi discloses the “negative result of the first determining and violations of any of the at least one predetermining criteria” (See Heishi Col 26, ln1-18).

Applicant argues that “The above citation simply has no relation to the claim language. The above citation is solely to the locations of PE's in an architecture. That has nothing to do with instruction nodes in a dependency graph; the citation is for a hardware layout and the 
Examiner respectfully disagrees.  The first determining step recites “first determining whether the dependent instruction node requires any input from two or more sources that are outside of a predefined physical range of each other, the range being smaller than a full extent of the data path”.  The limitation is not concerned whether the “two or more sources” are from the dependency graph.  In fact there is no relation in the claim between the “two or more sources” and the dependency graph.  The limitation requires whether the instruction node requires input from two or more source outside of a predefined physical range of each other.  That is literal physical range.  In fact paragraph [0070] of the published specification recites “The operations may include initially designating, after the creating, any of the instruction nodes in the dependency graph as global, wherein a global designation represents that the instruction nodes requires inputs that are outside of a predefined physical range of ALUs”.  It is known to someone ordinary skilled that ALUs are hardware subsystem of a CPU. And the physical range of ALUs is interpreted to the literal physical range in a hardware layout as taught by Mercaldi.

Applicant argues that “Again, this citation does not match up with claim language because there is no relationship between the above activity and "a negative result of the first 
Examiner respectfully disagrees.  As mentioned above, the first determining step is not concerned with the dependency graph. In fact there is no relation in the claim between the “two or more sources” and the dependency graph.  The limitation requires whether the instruction node requires input from two or more source outside of a predefined physical range of each other.  And the negative result of that limitation translates to no requirement of input from sources outside of the physical range. Section 3.3.1 of Mercaldi discloses assigning an instruction to a PE (processing element) based on determining the number of operands the instruction shares with its successor instructions already assigned to the PE.  That means the successor instruction and the assigned instruction are within the same PE (processing element) and there are no physical range.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451.  The examiner can normally be reached on M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/AMIR SOLTANZADEH/Examiner, Art Unit 2191  

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191